—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered May 6, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the court’s Sandoval ruling do not require reversal (see, People v Rodriguez, 268 AD2d 446 [decided herewith]).
The defendant’s remaining contentions are without merit. Bracken, J. P., Thompson, S. Miller and Friedmann, JJ., concur.